Case: 19-50888   Document: 00515930384      Page: 1    Date Filed: 07/08/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 8, 2021
                             No. 19-50888                         Lyle W. Cayce
                                                                       Clerk

   Bradley Terwilliger; Benjamin Matcek;
   Jimmy Dan Smith,

                                                      Plaintiffs—Appellees,

                                versus

   Abelino Reyna, in his individual capacity;
   Brent Stroman, in his individual capacity;
   Manuel Chavez, in his individual capacity;
   Robert Lanning, in his individual capacity;
   Jeffrey Rogers, in his individual capacity,

                                                 Defendants—Appellants,

                        consolidated with
                          _____________

                             No. 19-50909
                           ____________

   Ester Weaver; Walter Weaver; Sandra Lynch;
   Michael Lynch; Julie Perkins; Justin Waddington,


                                                      Plaintiffs—Appellees,

                                versus
Case: 19-50888   Document: 00515930384     Page: 2    Date Filed: 07/08/2021

                          No. 19-50888 cons./w
                              No. 19-50909
                              No. 19-50910
                              No. 19-51029
                              No. 20-50032
                              No. 20-50276

   Abelino Reyna, Elected District Attorney for
   McLennan County, Texas, in his individual capacity;
   Brent Stroman, Chief of Police for the Waco Police
   Department, in his individual capacity; Manuel
   Chavez, Waco Police Department Detective, in his
   individual capacity; Robert Lanning, in his Individual
   Capacity; Det. Jeffrey Rogers, in his Individual
   Capacity,

                                                 Defendants—Appellants,


                        consolidated with
                           ___________

                            No. 19-50910
                          _____________

   Daryle Walker; Michael Woods; Don Fowler; David
   Cepeda; Kevin Rash; Richard Kreder; Greg Corrales;
   Bobby Joe Samford; Jimmy Spencer, Jr.; Craig Rodahl;
   Arley Harris, III; Richard Dauley,

                                                     Plaintiffs—Appellees,

                                versus

   Abelino "Abel" Reyna, Elected District Attorney for
   McLennan County, Texas, in his individual capacity,

                                                  Defendant—Appellant,




                                   2
Case: 19-50888   Document: 00515930384     Page: 3    Date Filed: 07/08/2021

                          No. 19-50888 cons./w
                              No. 19-50909
                              No. 19-50910
                              No. 19-51029
                              No. 20-50032
                              No. 20-50276

                        consolidated with
                          _____________

                            No. 19-51029
                          _____________

   Daryle Walker; Michael Woods; Don Fowler; David
   Cepeda; Kevin Rash; Richard Kreder; Greg Corrales;
   Bobby Joe Samford; Jimmy Spencer, Jr.; Craig Rodahl;
   Arley Harris, III; Richard Dauley,

                                                     Plaintiffs—Appellees,

                                versus

   Brent Stroman, Chief of Police for the Waco Police
   Department, in his individual capacity; Manuel
   Chavez, Waco Police Department Detective, in his
   individual capacity; Robert Lanning, in his individual
   capacity; Jeffrey Rogers, in his individual capacity,

                                                 Defendants—Appellants,


                        consolidated with
                          _____________

                            No. 20-50032
                          _____________

   Christopher Eaton; Owen Bartlett; James Venable,

                                                     Plaintiffs—Appellees,

                                versus




                                   3
Case: 19-50888   Document: 00515930384     Page: 4    Date Filed: 07/08/2021

                          No. 19-50888 cons./w
                              No. 19-50909
                              No. 19-50910
                              No. 19-51029
                              No. 20-50032
                              No. 20-50276


   Chief Brent Stroman, in his individual capacity;
   Detective Manuel Chavez, in his individual capacity;
   Assistant Chief Robert Lanning, in his individual
   capacity; Detective Jeffrey Rogers, in his individual
   capacity; Abelino "Abel" Reyna,

                                                 Defendants—Appellants,


                        consolidated with
                          _____________

                            No. 20-50276
                          _____________

   Theron Rhoten; Jonathan Lopez; Ryan William Craft;
   Jim Albert Harris; Bonar Crump, Jr.; Juan Carlos
   Garcia; Drew King,

                                                     Plaintiffs—Appellees,

                                versus

   Chief Brent Stroman, in his individual capacity;
   Detective Manuel Chavez, in his individual capacity;
   Assistant Chief Robert Lanning, in his individual
   capacity; Detective Jeffrey Rogers, in his individual
   capacity; District Attorney Abelino Reyna, in his
   individual capacity,

                                                 Defendants—Appellants,

   __________________________________________________




                                   4
Case: 19-50888     Document: 00515930384         Page: 5     Date Filed: 07/08/2021

                                No. 19-50888 cons./w
                                    No. 19-50909
                                    No. 19-50910
                                    No. 19-51029
                                    No. 20-50032
                                    No. 20-50276

   Jim Albert Harris; Bonar Crump, Jr; Juan Carlos
   Garcia; Drew King,

                                                           Plaintiffs—Appellees,

                                       versus

   Manual Chavez, in his individual and official capacity;
   Chief Brent Stroman, in his individual capacity;
   Robert Lanning, in his individual capacity; Jeffrey
   Rogers, in his individual capacity; Abelino Reyna, in
   his individual and official capacity

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                        for the Western District of Texas
                 USDC 1:16-CV-599; 1:16-CV-1195; 1:17-CV-235;
                    1:16-CV-871; 1:16-CV-648; 1:17-CV-426


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          A deadly shootout occurred at the Twin Peaks restaurant in Waco,
   Texas, at a gathering of hundreds of motorcyclists, including gang members.
   The Plaintiffs here filed several lawsuits against Waco public officials based
   on their arrests and detentions following the rampage. The series of § 1983
   suits alleged Fourth Amendment violations against Abelino Reyna, the then-
   District Attorney of McLennan County; Brent Stroman, Chief of the Waco
   Police Department; Robert Lanning, the Assistant Waco Police Chief;
   Manuel Chavez and Jeffrey Rogers, both Waco Police Department




                                         5
Case: 19-50888       Document: 00515930384          Page: 6     Date Filed: 07/08/2021




                                  No. 19-50888 cons./w
                                      No. 19-50909
                                      No. 19-50910
                                      No. 19-51029
                                      No. 20-50032
                                      No. 20-50276

   detectives. 1 The Defendants moved to dismiss asserting their qualified
   immunity and have appealed because the district court denied the motion in
   part. Since the specific facts lodged in each case against the Defendants are
   largely identical and the appellate briefing nearly verbatim alike by both sides,
   this court consolidated the appeals.
          Having considered the facts and arguments, we REVERSE and
   RENDER as to Defendants Stroman and Lanning, AFFIRM in part and
   REVERSE in part as to Defendants Reyna, Chavez, and Rogers, and
   REMAND for further proceedings consistent with this opinion.
                                I. BACKGROUND
          The thirty-one plaintiffs were arrested after the Twin Peaks shooting
   for the felony charge of Engaging in Organized Criminal Activity
   (“EIOCA”).        TEX. PENAL CODE § 71.02.             Some are members of
   “independent motorcycle clubs” and others unaffiliated with clubs. They
   were detained at the scene immediately after the bloodbath or off premises
   later that day.
          Hundreds of bikers representing numerous motorcycle clubs gathered
   for a meeting of the Texas Confederation of Clubs & Independents (“COC”)
   on May 17, 2015 at the Twin Peaks restaurant in Waco, Texas. Members of
   both the Bandidos Motorcycle Club and Cossacks Motorcycle Club were
   present. Local law enforcement, aware of animosity between the Bandidos
   and Cossacks, monitored the meeting from the perimeter of the restaurant.


          1
             Other defendants were included in the lawsuits, but only these particular
   appellants pursued an interlocutory appeal.




                                           6
Case: 19-50888       Document: 00515930384         Page: 7   Date Filed: 07/08/2021




                                  No. 19-50888 cons./w
                                      No. 19-50909
                                      No. 19-50910
                                      No. 19-51029
                                      No. 20-50032
                                      No. 20-50276

   Uniformed and undercover agents were present in an intelligence gathering
   capacity but had no evidence of planned violence. Nonetheless, violence
   erupted around noon. The ensuing shootout left nine victims dead and at
   least another twenty injured. Law enforcement officers, who had been forced
   to engage in defensive shooting, took control of the scene immediately after
   the violence and began investigating. Defendant Chavez was the detective in
   charge of the investigation.
          After several hours, all COC attendees were transferred to the Waco
   Convention Center for questioning by law enforcement.              Individual
   interviews continued well into the evening until the decision was made to
   arrest the motorcyclists who fit predetermined criteria—specifically,
   whether their support for or affiliation with the Bandidos or Cossacks was
   indicated by motorcycle club association and/or clothing, patches, key chains
   or other items.
          Detective Chavez prepared and signed a form warrant affidavit which
   stated that:
          [O]n or about May 17, 2015, in McLennan County, Texas, the
          said _________ did then and there, as a member of a criminal
          street gang, commit or conspire to commit murder, capital
          murder, or aggravated assault, against the laws of the State.
          My probable cause for said belief and accusation is as follows:
          Three or more members and associates of the Cossacks
          Motorcycle Club (Cossacks) were in the parking lot of the
          Twin Peaks restaurant in Waco, McLennan County Texas.
          Three or more members of the Bandidos Motorcycle clubs
          (Bandidos) arrived in the parking lot of the Twin Peaks
          restaurant and engaged in an altercation with the members and




                                           7
Case: 19-50888    Document: 00515930384         Page: 8     Date Filed: 07/08/2021




                               No. 19-50888 cons./w
                                   No. 19-50909
                                   No. 19-50910
                                   No. 19-51029
                                   No. 20-50032
                                   No. 20-50276

         associates of the Cossacks. During the course of the
         altercation, members and associates of the Cossacks and
         Bandidos brandished and used firearms, knives or other
         unknown edged weapons, batons, clubs, brass knuckles, and
         other weapons. The weapons were used to threaten and/or
         assault the opposing factions. Cossacks and Bandidos
         discharged firearms at one another. Members of the Waco
         Police Department attempted to stop the altercation and were
         fired upon by the Bandidos and/or Cossacks. Waco Police
         Officers returned fire, striking multiple gang members. During
         the exchange of gunfire, multiple persons where [sic] shot.
         Nine people died as a result of the shooting between the
         members of the biker gangs. Multiple other people were
         injured as a result of the altercation. The members and
         associates of the Cossacks and Bandidos were wearing common
         identifying distinctive signs or symbols and/or had an
         identifiable leadership and/or continuously or regularly
         associate in the commission of criminal activities. The Texas
         Department of Public Safety maintains a database containing
         information identifying the Cossacks and their associates as a
         criminal street gang and the Bandidos and their associates as a
         criminal street gang.
         After the altercation, the subject was apprehended at the scene,
         while wearing common identifying distinct signs or symbols or
         had an identifiable leadership or continuously or regularly
         associate in the commission of criminal activities.
         After the altercation, firearms, knives or other unknown edged
         weapons, batons, clubs, brass knuckles, and other weapons
         were recovered from members and associates of both criminal
         street gangs.
         Multiple motorcycles with common identifying signs or
         symbols of the Cossacks and Bandidos and their associates



                                        8
Case: 19-50888         Document: 00515930384                Page: 9        Date Filed: 07/08/2021




                                       No. 19-50888 cons./w
                                           No. 19-50909
                                           No. 19-50910
                                           No. 19-51029
                                           No. 20-50032
                                           No. 20-50276

           were recovered at the scene. Additional weapons including:
           firearms, ammunition, knives, brass knuckles, and other
           weapons were found on the motorcycles.
           The Plaintiffs were among 177 individuals arrested within the next
   several days using this form affidavit. Detective Chavez later testified that
   the names of those to be arrested pursuant to the warrant had been furnished
   to him. Eventually, only one case went to trial, a mistrial resulted, and the
   state dropped or reduced charges against the arrestees. No one has been
   prosecuted for the murders or injuries.
           The Plaintiffs filed multiple § 1983 suits centering on their allegedly
   unlawful arrests without probable cause. Among others not covered here,
   one of their claims alleges that the Chavez affidavit facially failed to establish
   probable cause. Malley v. Briggs, 475 U.S. 335, 106 S. Ct. 1092 (1986). A
   second claim asserted that intentional or reckless false statements in the
   affidavit resulted in a warrant lacking probable cause. Franks v. Delaware,
   438 U.S. 154, 98 S. Ct. 2674 (1978).                 The Plaintiffs also pled § 1983
   conspiracy and bystander liability claims. 2 The Defendants moved to dismiss
   on qualified immunity grounds, and District Attorney Reyna additionally
   claimed absolute prosecutorial immunity from suit. The district court
   dismissed the Malley claims as to all Defendants but denied the motion with


           2
             For the first time on appeal, the Plaintiffs have raised a supervisory liability claim.
   We do not consider this untimely addition. Their argument that the complaint contained
   facts sufficient to put the Defendants on notice of the supervisory theory of liability is
   unpersuasive. An argument “not raised before the district court . . . is . . . ‘waived and
   cannot be raised for the first time on appeal.’” In re Deepwater Horizon, 857 F.3d 246, 251
   (5th Cir. 2017) (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.
   2007)).




                                                  9
Case: 19-50888         Document: 00515930384             Page: 10        Date Filed: 07/08/2021




                                      No. 19-50888 cons./w
                                          No. 19-50909
                                          No. 19-50910
                                          No. 19-51029
                                          No. 20-50032
                                          No. 20-50276

   respect to the Franks, conspiracy, and bystander claims. The Defendants
   then filed this interlocutory appeal based on the denial of qualified and
   absolute immunity. Mitchell v. Forsyth, 472 U.S. 511, 105 S. Ct. 2806 (1986). 3
                                      II. DISCUSSION
          This court reviews de novo a district court’s denial of a motion to
   dismiss on grounds of qualified or absolute immunity. Morgan v. Chapman,
   969 F.3d 238, 244 (5th Cir. 2020).                That ruling is a collateral order
   susceptible of immediate appellate review. Behrens v. Pelletier, 516 U.S. 299,
   307, 116 S. Ct. 834, 839 (1996). Our review is “restricted to determinations
   ‘of question[s] of law’ and ‘legal issues,’ and . . . do[es] not consider ‘the
   correctness of the plaintiff’s version of the facts.’” Atteberry v. Nocona Gen.
   Hosp., 430 F.3d 245, 251–52 (5th Cir. 2005) (quoting Mitchell, 472 U.S. at
   528, 105 S. Ct. at 2816). Further, all well-pleaded facts must be accepted as
   true and viewed in the light most favorable to the plaintiffs. Anderson v.
   Valdez, 845 F.3d 580, 589 (5th Cir. 2016).
          “To survive a motion to dismiss, a complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on
   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974
   (2007)). “A claim has facial plausibility when the plaintiff pleads factual
   content that allows the court to draw the reasonable inference that the
   defendant is liable for the misconduct alleged.” Id. These standards are the
   same when a motion to dismiss is based on qualified immunity. Dyer v.


          3
              No cross-appeal was filed to preserve the Malley claims.




                                                10
Case: 19-50888      Document: 00515930384            Page: 11   Date Filed: 07/08/2021




                                 No. 19-50888 cons./w
                                     No. 19-50909
                                     No. 19-50910
                                     No. 19-51029
                                     No. 20-50032
                                     No. 20-50276

   Houston, 964 F.3d 374, 379 (5th Cir. 2020). The crucial question is “whether
   the complaint pleads facts that, if true, would permit the inference that
   Defendants are liable under § 1983 . . . and would overcome their qualified
   immunity defense.” Hinojosa v. Livingston, 807 F.3d 657, 664 (5th Cir. 2015).
   It is the plaintiff’s burden to demonstrate that qualified immunity is
   inappropriate. See Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir.
   2009).
            On appeal, D.A. Reyna asserts absolute prosecutorial immunity, and
   all Defendants claim qualified immunity from the Plaintiffs’ Franks claim and
   other liability theories. We discuss each of these issues in turn.
   A. Absolute Immunity
            Prosecutors are shielded by absolute immunity for activities
   “intimately associated with the judicial phase of the criminal process,”
   including “initiating a prosecution and [] presenting the State’s case.”
   Imbler v. Pachtman, 424 U.S. 409, 430–31, 96 S. Ct. 984, 995 (1976).
   Absolute immunity is premised on the nature of the function performed by
   the prosecutor, not on the actor’s title. Forrester v. White, 484 U.S. 219, 229,
   108 S. Ct. 538, 545 (1988). Consequently, a prosecutor’s absolute immunity
   does not extend to “advising the police in the investigative phase of a criminal
   case” where qualified immunity is sufficient. Burns v. Reed, 500 U.S. 478,
   493, 111 S. Ct. 1934, 1943 (1991). Further, a prosecutor has no absolute
   immunity for personally attesting to the truth of evidence presented to the
   court or exercising judgment going to the truth or falsity of that evidence.
   Spivey v. Robertson, 197 F.3d 772, 775 (5th Cir. 1999) (discussing Kalina v.
   Fletcher, 522 U.S. 118, 118 S. Ct. 502 (1997)).




                                          11
Case: 19-50888        Document: 00515930384       Page: 12     Date Filed: 07/08/2021




                                 No. 19-50888 cons./w
                                     No. 19-50909
                                     No. 19-50910
                                     No. 19-51029
                                     No. 20-50032
                                     No. 20-50276

          The Plaintiffs allege that Reyna was the driving force behind the mass
   arrests and told Asst. Chief Lanning that “‘all bikers wearing colors’ should
   be arrested.” Further, the Plaintiffs allege, Reyna was present at the scene
   “investigating the shooting” and “publicly acknowledged that he took the
   unusual step of assisting law enforcement and was involved in the actual
   investigation of the incident.”        The complaint states that “Reyna
   investigated the scene within hours of the incident, took photographs of the
   scene, reviewed information as it became known, and in all respects inserted
   himself in the role of an investigator/detective.” The Plaintiffs allege that
   Reyna was continuously updated on May 17 as to the status of the
   investigation. Moreover, Reyna had access to video footage corroborative of
   law enforcement interviews that revealed many COC attendees, including
   many of those arrested, had no connection to the violence or parties involved
   in the violence.
          Reyna acknowledges that he received information gleaned by Texas
   Department of Public Safety investigative interviews, which furnished the
   factual basis for the offense criteria used in the probable cause affidavits. He
   contends that in so doing, he was acting as an advocate supplying legal advice
   based on the investigators’ facts. Were this the sum of his activities, it would
   fall comfortably within the protection of absolute immunity. See Spivey,
   197 F.3d at 776 (discussing Kalina, 522 U.S. at 123–31, 118 S. Ct. at 505–10).
   Formulating factual criteria sufficient to satisfy probable cause from the
   investigative materials reflects a prosecutor’s “suggesting legal conclusions
   on the facts already given.” Id. Nor would this conclusion be contraindicated
   by the allegation that Reyna merely involved himself in the decision to arrest
   by informing Chief Stroman that there was “sufficient probable cause to




                                         12
Case: 19-50888      Document: 00515930384           Page: 13      Date Filed: 07/08/2021




                                  No. 19-50888 cons./w
                                      No. 19-50909
                                      No. 19-50910
                                      No. 19-51029
                                      No. 20-50032
                                      No. 20-50276

   arrest any biker who was present and appeared by virtue of clothing or
   personal effects to be affiliated with the Bandidos or Cossacks.”
          As shown by the preceding recitation, however, merely giving legal
   advice was not the sum of Reyna’s alleged conduct in personally investigating
   the scene of the fracas and taking photographs. That he was allegedly
   “[c]reating or manufacturing new facts” distinguishes Reyna’s actions at the
   scene from those of an advocate supplying legal advice. Id. Moreover,
   although the ultimate import of this is less clear, the fact that Reyna was
   constantly in touch as the investigation proceeded and had access to allegedly
   exculpatory video and interview evidence, yet still decided to approve a
   global arrest warrant for EIOCA, implies that he “exercised judgement going
   to the truth or falsity of the evidence.” Id. Taking the facts as pled in the
   light most favorable to the Plaintiffs, Reyna’s conduct exceeded his
   prosecutorial function, and some of his actions were more akin to those of a
   law enforcement officer conducting an investigation.              See Buckley v.
   Fitzsimmons, 509 U.S. 259, 273, 113 S. Ct. 2606, 2616 (1993) (“When a
   prosecutor performs the investigative functions normally performed by a
   detective or police officer, it is neither appropriate nor justifiable that, for the
   same act, immunity should protect the one and not the other.” (internal
   quotations and citations omitted)). Based on the pleadings pertaining to his
   investigative activity, D.A. Reyna’s immunity is limited to that of a law
   enforcement officer.
   B. Franks Liability
          The Plaintiffs assert that the warrant affidavit signed by Detective
   Chavez was woefully deficient and false with respect to each of them, causing




                                           13
Case: 19-50888     Document: 00515930384          Page: 14     Date Filed: 07/08/2021




                                 No. 19-50888 cons./w
                                     No. 19-50909
                                     No. 19-50910
                                     No. 19-51029
                                     No. 20-50032
                                     No. 20-50276

   their false arrests and extended detentions without probable cause. They
   contend that all of the Defendants can be held liable for the affidavits’
   shortcomings.     Assessing these liability claims and the Defendants’
   responsive qualified immunity claims on the bare pleadings is difficult.
           The Plaintiffs allege that these Defendants knowingly or with reckless
   disregard for the truth provided false information to secure the arrest
   warrants. Franks, 438 U.S. at 171, 98 S. Ct. at 2684; Hart v. O’Brien,
   127 F.3d 424, 448 (5th Cir. 1997). The Franks case arose in the context of a
   search warrant, but its rationale extends to arrest warrants. See Melton v.
   Phillips, 875 F.3d 256, 262 (5th Cir. 2017) (en banc). Liability under Franks
   can arise from either material misstatements or material omissions in warrant
   affidavits. Michalik v. Hermann, 422 F.3d 252, 258 n.5 (5th Cir. 2005);
   United States v. Martin, 615 F.2d 318, 328 (5th Cir. 1980) (citing cases).
   Functionally, the holding of Franks is an exception to the independent
   intermediary doctrine, which provides that “if facts supporting an arrest are
   placed before an independent intermediary such as a magistrate or grand jury,
   the intermediary’s decision breaks the chain of causation for false arrest,
   insulating the initiating party.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d
   808, 813 (5th Cir. 2010) (citation and internal quotation marks omitted). But
   “the chain of causation remains intact if it can be shown that the deliberations
   of that intermediary were in some way tainted by the actions of the
   defendant.” Id. To determine taint, the essential inquiry is whether “there
   remains sufficient content in the warrant affidavit to support a finding of
   probable cause” after the “material that is the subject of the alleged falsity or
   reckless disregard is set to one side.” Franks, 438 U.S. at 171–72, 98 S. Ct. at
   2684.




                                          14
Case: 19-50888     Document: 00515930384         Page: 15     Date Filed: 07/08/2021




                                No. 19-50888 cons./w
                                    No. 19-50909
                                    No. 19-50910
                                    No. 19-51029
                                    No. 20-50032
                                    No. 20-50276

          The issues raised here by the Plaintiffs concern both the sufficiency of
   the affidavit signed by Chavez and the extent to which non-signer Defendants
   may be held responsible for any material false statements or omissions.
          1. Sufficiency of the Affidavit
          Probable cause is a “‘practical, nontechnical conception’ that deals
   with ‘the factual and practical considerations of everyday life on which
   reasonable and prudent men, not legal technicians, act.’” Maryland v.
   Pringle, 540 U.S. 336, 370, 124 S. Ct. 795, 799 (2003) (internal citations and
   quotations omitted).     It turns “‘on the assessment of probabilities in
   particular factual contexts—not readily, or even usefully, reduced to a neat
   set of legal rules.’” Id. at 371, 124 S. Ct. at 800 (quoting Illinois v. Gates,
   462 U.S. 213, 232, 103 S. Ct. 2317, 2329 (1983)). Instead, courts must look
   to the “totality of the circumstances” and decide “whether these historical
   facts, viewed from the standpoint of an objectively reasonable police officer”
   demonstrate “a probability or substantial chance of criminal activity.”
   District of Columbia v. Wesby, 138 S. Ct. 577, 586, 588 (2018) (quotations and
   citations omitted). But while “[p]robable cause ‘is not a high bar,’” id. at
   586 (quotation and citation omitted), “the belief of guilt must be
   particularized with respect to the person to be searched or seized,” Pringle,
   540 U.S. at 371, 124 S. Ct. at 800.
          We emphasize that standing alone, as the district court held, the
   warrant affidavit sufficiently alleged probable cause to arrest those to whom




                                         15
Case: 19-50888         Document: 00515930384            Page: 16      Date Filed: 07/08/2021




                                      No. 19-50888 cons./w
                                          No. 19-50909
                                          No. 19-50910
                                          No. 19-51029
                                          No. 20-50032
                                          No. 20-50276

   its facts applied. 4 That members or associates of the Bandidos and Cossacks
   instigated and were involved in the Twin Peaks shootout, and that their
   conduct rose to the level of violating the EIOCA were conclusions reasonably
   and objectively drawn from the events of the day. Against this backdrop,
   however, the issue raised by the Plaintiffs’ allegations is whether the facts
   and resulting “belief of guilt” were sufficiently particularized as to each of
   them. Id.
           Broadly, the Plaintiffs can be sorted into two groups: those detained
   at the Twin Peaks and those arrested elsewhere. The latter group includes
   Bradley Terwilliger, Benjamin Matcek, and Jimmy Dan Smith, who were
   initially arrested away from the scene, in the parking lot of a closed business,
   on separate charges 5 and were re-arrested several days later on the EIOCA
   charge pursuant to the form affidavit. The remaining twenty-eight Plaintiffs
   were all detained at the scene.            All thirty-one Plaintiffs challenge the
   sufficiency of the affidavit on essentially similar grounds. First, they deny
   affiliation with the Bandidos or Cossacks, 6 and any involvement with or
   membership in a “criminal street gang.” They all claim that any jackets,
   vests, or insignia they were wearing were lawful and that their behavior before




           4
            This court reviews probable cause determinations de novo. United States v. Lopez-
   Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
           5
            Terwilliger was arrested for unlawfully carrying a weapon (“UCW”). Matcek
   was arrested for UCW and criminal trespass. Smith was arrested and charged with
   “Directing Activities of Criminal Street Gangs.” TEX. PENAL CODE § 71.023.
           6
               Many, however, are members of other allegedly independent motorcycle clubs.




                                               16
Case: 19-50888       Document: 00515930384             Page: 17      Date Filed: 07/08/2021




                                    No. 19-50888 cons./w
                                        No. 19-50909
                                        No. 19-50910
                                        No. 19-51029
                                        No. 20-50032
                                        No. 20-50276

   and during the incident was lawful. 7             Merely denying these facts is
   insufficient to establish colorable Franks liability, as is noted below. But the
   Plaintiffs go further in alleging that the Defendants deliberately excluded
   relevant information that would have weighed against individualized
   probable cause, such as video evidence, witness interviews, and membership
   in motorcycle clubs known to be independent and not affiliated with the
   Bandidos or Cossacks.
           Assuming that the foregoing allegations constitute materially false
   statements or omissions in the warrant affidavit as to each Plaintiff, Franks
   requires the court to determine whether, excluding such errors and
   omissions, the remaining “corrected affidavit” establishes probable cause for
   the warrant’s issuance. Winfrey v. Rogers, 901 F.3d 483, 495 (5th Cir. 2018)
   (citing Franks, 438 U.S. at 156, 98 S. Ct. at 2676). In this case, the remaining
   particularized facts in the affidavit are that “[a]fter the altercation, the
   subject was apprehended at the scene, while wearing common identifying
   distinct signs or symbols.” And for the Plaintiffs not arrested on-scene,
   including Terwilliger who asserts he had no “common identifying distinct
   signs,” the remaining uncontested facts are even slimmer. Taking these
   allegations as true and viewing in them in the light most favorable to the
   Plaintiffs, the “corrected” content of the affidavit is insufficient to establish
   particularized probable cause for arrest based on supposed violations of the
   EIOCA.


           7
            Terwilliger denies even having any patches, vest, jacket, or keychain indicating
   membership in a motorcycle club because he is not a member of any motorcycle club.
   Matcek claims he was not even present during the shootout.




                                              17
Case: 19-50888         Document: 00515930384                Page: 18       Date Filed: 07/08/2021




                                       No. 19-50888 cons./w
                                           No. 19-50909
                                           No. 19-50910
                                           No. 19-51029
                                           No. 20-50032
                                           No. 20-50276

           Franks, of course, requires more than bare assertions of falsehood.
   Instead, they “must be accompanied by an offer of proof . . . [and] point out
   specifically the portion of the warrant affidavit that is claimed to be false; and
   they should be accompanied by a statement of supporting reasons.” Franks,
   438 U.S. at 171, 98 S. Ct. at 2684.                 Evidence must be proffered and
   “[a]ffidavits or sworn or otherwise reliable statements of witnesses should be
   furnished, or their absence satisfactorily explained.” Id. While the Plaintiffs
   have met their burden of alleging a Franks violation sufficient to withstand
   the test of Iqbal/Twombly, if they press this litigation, they must offer tangible
   proof to overcome the “presumption of validity with respect to the affidavit
   supporting the . . . warrant.” Id. Each Plaintiff must demonstrate that, as to
   him, the affidavit was deliberately or recklessly false. 8
           2. Extent of Franks Liability
           In this circuit, a law enforcement officer “must have assisted in the
   preparation of, or otherwise presented or signed a warrant application in
   order to be subject to liability under Franks.” Melton, 875 F.3d at 263. If an
   officer does not present or sign the affidavit, liability attaches only if “he
   helped prepare the complaint by providing information for use in it.” Id. at
   264. The analysis must consider the role played by each defendant.


           8
               Franks counsels that every statement in a warrant affidavit need not be “truthful”
   in an absolute sense. 438 U.S. at 165, 98 S. Ct. at 2681. This is because “probable cause
   may be founded upon hearsay and upon information received from informants, as well as
   information within the affiant’s own knowledge that sometimes must be garnered hastily
   . . . [b]ut surely it is to be ‘truthful’ in the sense that the information put forth is believed
   or appropriately accepted by the affiant as true.” Id. Further, allegations of negligence or
   innocent mistake are insufficient. Id. at 171, 98 S. Ct. at 2684.




                                                  18
Case: 19-50888         Document: 00515930384                Page: 19       Date Filed: 07/08/2021




                                       No. 19-50888 cons./w
                                           No. 19-50909
                                           No. 19-50910
                                           No. 19-51029
                                           No. 20-50032
                                           No. 20-50276

           Chavez, to begin, is within the compass of potential Franks liability
   because he signed the warrant affidavit and swore to the validity of the facts
   included in it. Melton, 875 F.3d at 263. 9
           Reyna, however, neither signed nor swore to the affidavit. Thus,
   Franks liability can only attach if he provided material information for use in
   the affidavit. The Plaintiffs plead generally that Reyna, among others,
   “caused an affidavit against each Plaintiff to be presented.” Such conclusory
   language is insufficient standing alone. In more detail, the Plaintiffs plead
   that Reyna was provided with evidence both from the scene and interviews
   of attendees. But, acting contrary to the information provided to him, he
   stated that “all bikers wearing colors” should be arrested. Accordingly, and
   treating his function as that of an investigator, Reyna generated the basic facts
   set out in the probable cause affidavit. Thus, the Plaintiffs allege that Reyna
   “knew the exact wording of the affidavit” and knew or recklessly disregarded
   the fact that, based on the exculpatory evidence he had learned, probable
   cause did not exist to arrest some individuals potentially fitting the warrant’s
   criteria. These allegations are sufficient to tie him to potential Franks
   liability.
           Detective Rogers may also be implicated in potential Franks liability
   based on the pleadings. Taken in the light most favorable to their claim, the
   Plaintiffs allege he was a Waco Police Department gang detective who
   knowingly or with reckless disregard supplied false or materially misleading


           9
              That Chavez may have received information from others when authoring the
   affidavit is not, contrary to the Plaintiffs’ contention, material to his liability under Franks.
   See supra note 8.




                                                  19
Case: 19-50888      Document: 00515930384         Page: 20     Date Filed: 07/08/2021




                                 No. 19-50888 cons./w
                                     No. 19-50909
                                     No. 19-50910
                                     No. 19-51029
                                     No. 20-50032
                                     No. 20-50276

   information identifying the Plaintiffs as members of or affiliated with
   “criminal street gangs.”
          Liability, however, is not sufficiently alleged as to Asst. Police Chief
   Lanning or Chief Stroman. Lanning was present at the Twin Peaks and,
   according to the pleadings, was “actively involved” in the investigation and
   aware of the entirety of the factual circumstances as well as the contents of
   the affidavit.   But under Melton, “awareness” is not tantamount to
   “assisting” in the preparation of the warrant, much less the same as
   preparing or signing the affidavit. Further, the Plaintiffs fail to sufficiently
   allege that he “provided” material information. Hart, 127 F.3d at 448.
   Chief Stroman, as the pleadings acknowledge, was in touch with these events
   while out of town vacationing on the east coast. He was allegedly informed
   by Reyna that sufficient probable cause existed to arrest individuals fitting the
   established criteria and he subsequently approved the arrests. Consequently,
   the Plaintiffs only allege generally that he “caused” the affidavit to be
   presented. This connection is insufficient under Melton and Hart.
   C. Qualified Immunity
          When a defendant invokes qualified immunity, the burden shifts to the
   plaintiff to plead specific facts to overcome the defense. McClendon v. City of
   Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc). To discharge this
   burden, plaintiffs must successfully allege that the defendants “violated a
   statutory or constitutional right, and . . . that the right was ‘clearly
   established’ at the time of the challenged conduct.” Morgan v. Swanson,
   659 F.3d 359, 370 (5th Cir. 2011). “To be ‘clearly established’ for purposes
   of qualified immunity, ‘[t]he contours of the right must be sufficiently clear




                                          20
Case: 19-50888       Document: 00515930384           Page: 21      Date Filed: 07/08/2021




                                   No. 19-50888 cons./w
                                       No. 19-50909
                                       No. 19-50910
                                       No. 19-51029
                                       No. 20-50032
                                       No. 20-50276

   that a reasonable official would understand that what he is doing violates that
   right.’” Kinney v. Weaver, 367 F.3d 337, 349–50 (5th Cir. 2004) (en banc).
   The key purpose is to create “fair warning,” thus the “clearly established”
   prong can be satisfied “despite notable factual distinctions between the
   precedents relied on and the cases then before the Court, so long as the prior
   decisions gave reasonable warning that the conduct then at issue violated
   constitutional rights.” Hope v. Pelzer, 536 U.S. 730, 740, 122 S. Ct. 2508,
   2516 (2002).
            The Plaintiffs here assert the clearly established right to be free from
   arrest without a good faith showing of probable cause. Winfrey, 901 F.3d at
   494. Further, it is clearly established that a warrant is not evidence of
   probable cause “if (1) the affiant, in support of the warrant, includes ‘a false
   statement [made] knowingly and intentionally, or with reckless disregard for
   the truth’ and (2) ‘the allegedly false statement is necessary to the finding of
   probable cause.’” 10 Id. (quoting Franks, 438 U.S. at 155–56, 98 S. Ct. at
   2676).
            As described above, accepting the Plaintiffs’ well-pleaded allegations
   as true, we agree with the district court that the Plaintiffs state a plausible
   Franks claim against Defendants Chavez, Reyna, and Rogers. We do not
   opine further on whether the Plaintiffs may ultimately adduce evidence of
   these Defendants’ deliberate or reckless misstatements or omissions


            10
              Since the Warrants Clause dictates that “no Warrants shall issue, but upon
   probable cause, supported by Oath or affirmation,” a warrant presumptively establishes
   probable cause. U.S. CONST. amend. IV, cl. 2. That presumption can be attacked,
   primarily through a claim under Malley or Franks.




                                            21
Case: 19-50888       Document: 00515930384            Page: 22       Date Filed: 07/08/2021




                                    No. 19-50888 cons./w
                                        No. 19-50909
                                        No. 19-50910
                                        No. 19-51029
                                        No. 20-50032
                                        No. 20-50276

   sufficient to prove the case and deprive the Defendants of qualified
   immunity. 11
   D. Alternate Theories of Liability
          In addition to their Franks claim, the Plaintiffs also allege conspiracy
   and bystander claims. Neither survives. To support a conspiracy claim
   under § 1983, the plaintiff must allege facts that suggest “an agreement
   between the . . . defendants to commit an illegal act” and “an actual
   deprivation of constitutional rights.” Cinel v. Connick, 15 F.3d 1338, 1343
   (5th Cir. 1994). The complaint states that the Defendants “entered into a
   conspiracy to deprive Plaintiffs of their right to be free from unlawful
   seizure” and “acted in concert either to orchestrate or to carry out the illegal
   seizure . . . when they knew there was no probable cause to arrest them.”
   The complaint further states that the Defendants “caused a warrant to be
   issued” and were aware that Chavez was swearing to a false statement and
   “encouraged [him].” Absent from the complaint is any sufficiently pled
   agreement to violate the Plaintiffs’ constitutional rights. “A conclusory
   allegation of agreement at some unidentified point does not supply facts
   adequate to show illegality.” Twombly, 550 U.S. at 557, 127 S. Ct. at 1966.
          Regarding bystander liability, this court has held that “an officer who
   is present at the scene and does not take reasonable measures to protect a
   suspect from another officer’s [constitutional violation] may be liable under



          11
              We also do not opine on whether, to the extent Chavez and Rogers each relied
   on legal advice supplied by D.A. Reyna, they may not have had the mens rea necessary for
   a Franks violation.




                                             22
Case: 19-50888     Document: 00515930384         Page: 23     Date Filed: 07/08/2021




                                No. 19-50888 cons./w
                                    No. 19-50909
                                    No. 19-50910
                                    No. 19-51029
                                    No. 20-50032
                                    No. 20-50276

   section 1983.” Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995). The
   Plaintiffs allege “that all of the individual Defendants (1) knew that a fellow
   officer was violating their rights by arresting them without probable cause;
   (2) had a reasonable opportunity to prevent the harm; and (3) chose not to
   act.” When first asserting bystander liability in their response to the motion
   to dismiss, the Plaintiffs described in two paragraphs the Fifth Circuit case
   law and the enumerated elements of the claim, but nothing more. “A
   pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
   elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678, 129 S. Ct.
   at 1949 (quoting Twombly, 550 U.S. at 555, 127 S. Ct. at 1966). The district
   court erroneously allowed these claims to proceed.
                               III. CONCLUSION
          For the foregoing reasons, the district court’s judgment denying
   qualified immunity to Stroman and Laming is REVERSED and
   RENDERED. The judgment denying immunity to Reyna, Chavez and
   Rogers is AFFIRMED IN PART as to potential Franks liability but
   REVERSED IN PART as to conspiracy and bystander claims, and the case
   is REMANDED for further proceedings.




                                         23
Case: 19-50888     Document: 00515930384           Page: 24    Date Filed: 07/08/2021




                                  No. 19-50888 cons./w
                                      No. 19-50909
                                      No. 19-50910
                                      No. 19-51029
                                      No. 20-50032
                                      No. 20-50276


   Stephen A. Higginson, Circuit Judge, concurring in part and
   dissenting in part:
          I agree with the majority that the Plaintiffs have done enough to
   survive the motion to dismiss stage. But I disagree as to the theory on which
   they should be permitted to proceed. I therefore respectfully dissent as to
   part II.B-C.
          In my view, the warrant affidavit at the center of this case has a Malley
   defect, not a Franks defect. This court has held that a warrant affidavit that
   facially lacks probable cause can’t trigger the Franks analysis. Blake v.
   Lambert, 921 F.3d 215, 222 (5th Cir. 2019) (citing Kohler v. Englade, 470 F.3d
   1104, 1113-14 (5th Cir. 2006)). That is because if a warrant affidavit lacks
   probable cause on its face, any included false statement or omission can’t be
   material to the existence of probable cause. Kohler, 470 F.3d at 1113 (“Th[e]
   materiality analysis presumes that the warrant affidavit, on its face, supports
   a finding of probable cause.”). Thus, a facially deficient affidavit must be
   assessed under Malley rather than Franks. Id. at 1113-14.
          The majority describes that “the warrant affidavit sufficiently alleged
   probable cause to arrest those to whom its facts applied.” Ante at 15 (majority
   op.) (emphasis added). But therein lies the problem: the warrant affidavit
   does not tell us to whom the facts apply. I see no particularized probable cause
   on the face of the challenged warrant affidavit that connects the subject of the
   warrant to the crime of EIOCA that is alleged to have occurred.
   See Maryland v. Pringle, 540 U.S. 366, 371 (2003) (describing that probable
   cause “must be particularized with respect to the person to be searched or
   seized” (citation omitted)).




                                          24
Case: 19-50888        Document: 00515930384              Page: 25       Date Filed: 07/08/2021




                                     No. 19-50888 cons./w
                                         No. 19-50909
                                         No. 19-50910
                                         No. 19-51029
                                         No. 20-50032
                                         No. 20-50276


           I agree with much of the majority’s analysis. First, I agree with the
   majority that the warrant affidavit, on its face, supplies probable cause to
   conclude that unspecified members of the Bandidos and Cossacks committed
   EIOCA at the Twin Peaks shootout. See ante at 15 (majority op.). The
   affidavit is flush with general facts that describe the involvement of the
   Bandidos and Cossacks in the mayhem. However, the only statement in the
   affidavit that is specific to the subject of the warrant is the following: “After
   the altercation, the subject was apprehended at the scene, while wearing
   common identifying distinct signs or symbols.” 1 Second, I further agree with
   the majority that this statement alone does not provide particularized
   probable cause to arrest any of the Plaintiffs for EIOCA. See id. at 17.


           1
            This description is a slightly modified copy and paste of the definition of
   “criminal street gang” from the Texas penal code. See Tex. Penal Code § 71.01(d)
   (“‘Criminal street gang’ means three or more persons having a common identifying sign
   or symbol or an identifiable leadership who continuously or regularly associate in the
   commission of criminal activities.” (emphasis added)). Note that, in the warrant affidavit,
   the word “who” in the statute has been replaced with “or,” rendering the full sentence
   grammatically nonsensical. See ante at 8 (majority op.).
           Additionally, the warrant affidavit begins as follows:
           [O]n or about May 17, 2015, in McLennan County, Texas, the said
           _________ did then and there, as a member of a criminal street gang,
           commit or conspire to commit murder, capital murder, or aggravated
           assault, against the laws of the State.
   Id. I understand this initial statement to be a description of the elements of the arresting
   offense—EIOCA—rather than a factual statement in support of probable cause. Indeed,
   the very next statement in the affidavit reads: “My probable cause for said belief and
   accusation is as follows.” Thus, the description of the subject as “a member of a criminal
   street gang” is a legal conclusion rather than a factual statement that could form the basis
   of a Franks claim.




                                                25
Case: 19-50888     Document: 00515930384          Page: 26     Date Filed: 07/08/2021




                                 No. 19-50888 cons./w
                                     No. 19-50909
                                     No. 19-50910
                                     No. 19-51029
                                     No. 20-50032
                                     No. 20-50276


   Crucially, the affidavit does not describe what “common identifying distinct
   signs or symbols” the subject was wearing, or even what group or association
   the signs or symbols purportedly identify. There is thus nothing in that
   statement that connects the subject to the Bandidos or Cossacks and the
   EIOCA that members of those groups were alleged to have committed at the
   Twin Peaks.
          Given that the above statement is the only particularized statement
   about the subject of the warrant on the face of the affidavit, I am unable to
   find the particularized probable cause the majority says existed before it
   “correct[s]” the affidavit. See id. What materially false statement has been
   removed? Has a materially exculpatory fact been inserted that negates pre-
   existing probable cause? The majority does not say. If, for example, the
   affidavit had said that the subject of the warrant was a member of the
   Bandidos or Cossacks (or was wearing their signs and symbols), then that
   would be a material statement that Plaintiffs have plausibly alleged to be false.
   But there is no such statement. And without such a statement, particularized
   probable cause does not exist on the face of the warrant affidavit.
          In fairness to the majority, the interlocutory nature of this appeal,
   which Defendants-Appellants have brought to challenge the district court’s
   denial of qualified immunity with respect to a Franks theory of liability, does
   not afford the opportunity to squarely address the district court’s dismissal
   of Plaintiffs’ Malley claims, which, in my analysis, was erroneous. Neither
   party has briefed the issue of whether this panel could—or should—exercise
   pendant appellate jurisdiction over the dismissed Malley claims instead of




                                          26
Case: 19-50888        Document: 00515930384               Page: 27        Date Filed: 07/08/2021




                                      No. 19-50888 cons./w
                                          No. 19-50909
                                          No. 19-50910
                                          No. 19-51029
                                          No. 20-50032
                                          No. 20-50276


   awaiting an appeal on any eventual final judgment. 2 But rather than send this
   case back to the district court to have it travel further down a conceptually
   flawed road, I would reverse its decision denying qualified immunity on the
   Franks theory, leaving the Plaintiffs free to appeal their dismissed Malley
   claims in due course.




           2
             Nevertheless, Plaintiffs-Appellees make clear in their brief to us that they do not
   intend to abandon their Malley claims; instead, they await a final judgment to properly
   appeal the district court’s dismissal of those claims. I understand the majority opinion to
   prefer that this court address the dismissed Malley claims in the first instance via any appeal
   following a final judgment.




                                                 27